Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 12, 2019.

Amendments
           Applicant's amendments, filed April 12, 2019, is acknowledged. 
	Applicant has amended claim 1, 3, 6, 13, 16-17, 24-26, 28, 30, 34, 37, 39, 45-46, 50, 54-55, 60-61, 66, 72-73.
	Applicant has added new claims 77-78.
	Claims 2, 4-5, 7-12, 14-15, 18-23, 27, 29, 31-33, 35-36, 38, 40-44, 47-49, 51-53, 56-59, 62-65, 67-71, 74-76 are cancelled.
	Claims 1, 3, 6, 13, 16-17, 24-26, 28, 30, 34, 37, 39, 45-46, 50, 54-55, 60-61, 66, 72-73, 77-78 are pending.
	Claims 1, 3, 6, 13, 16-17, 24-26, 28, 30, 34, 37, 39, 45-46, 50, 54-55, 60-61, 66, 72-73, 77-78 are subject to an election/restriction requirement.
	

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  




First Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1, 3, 6, 13, 16-17, 24-26, 28, 30, 34, 37, 39, 45-46, 50, 54-55, 60-61, 66, and 77, drawn to a nucleic acid molecule encoding a TCR directed against a mutated TGFβRII protein, a vector comprising the nucleic acid, a TCR molecule encoded by the nucleic acid, a cell comprising the nucleic acid, and compositions comprising combinations thereof.
	Group II, claims 72 and 78, drawn to methods of treating cancer.
	Group III, claim 77, drawn to a method of making a TGFβRII frameshift mutant-specific immune effector cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a TCR molecule directed against (specific for) SEQ ID NO: 1 (RLSSCVPVA), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/189267 A2 to Walchli et al. (published: 12/17/2015), of record in IDS. The TCR molecule directed against a mutated TGFβRII protein which comprises the sequence of SEQ ID NO: 1 (RLSSCVPVA) is known as Radium-1 TCR. See page 5, lines 8-19, and page 6, lines 11-18, 32-37, of the instant specification. WO 2015/189267 A2 .


Second Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative combination of constant regions of the α-chain and β-chain, as recited in claims 1 and 26, represents a different and distinct invention. Applicant is required to elect wherein the combination of constant regions of the α-chain and β-chain is SEQ ID NOs: 9 and 14, as recited in claim 1; OR wherein the combination of constant regions of the α-chain and β-chain is SEQ ID NOs: 60 and 62, as recited in claim 26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by each alternative combination of constant regions of the α-chain and β-chain are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, the invention wherein the combination of constant regions of the α-chain and β-chain is SEQ ID NOs: 9 and 14 represents a TCR with transmembrane and/or cytoplasmic domains that anchor the TCR to the cell membrane, whereas the invention wherein the combination of constant regions of the α-chain and β-chain is SEQ ID 


Third Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative combination of α- and β-chains, as recited in claims 16-17, 24-25, 30, 34, 55, and 60, represents a different and distinct invention. Applicant is required to elect wherein the combination of α- and β-chains is SEQ ID NOs: 11 and 16, as recited in claim 16; wherein the combination of α- and β-chains is SEQ ID NOs: 25 and 31, as recited in claim 17; wherein the combination of α- and β-chains is SEQ ID NOs: 12 and 17, as recited in claim 24; wherein the combination of α- and β-chains is SEQ ID NOs: 26 and 32, as recited in claim 25; SEQ ID NOs: 73 and 76, as recited in claims 30 and 60; OR wherein the combination of α- and β-chains is SEQ ID NOs: 74 and 77, as recited in claims 34 and 55.
	Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a combination of α- and β-chains, per the third restriction requirement, embraced by the elected combination of constant regions of the α-chain and β-chain, per the second restriction requirement.

The chemical compounds represented by each alternative combination of α- and β-chains are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each invention represents a structurally distinct TCR, and therefore the artisan would expect different binding affinities of each invention for the mutated TGFβRII protein of SEQ ID NO: 1.


Fourth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative amino acid sequence of the scTCR, as recited in claim 39, represents a different and distinct invention. Applicant is required to elect wherein the amino acid sequence of the scTCR comprises SEQ ID NO: 33; SEQ ID NO: 34; SEQ ID NO: 37; or SEQ ID NO: 38, as recited in claim 39.
	Applicant’s election should be concordant with the third restriction requirement. That is, Applicant should elect an amino acid sequence of the scTCR, per the fourth restriction requirement, embraced by the elected combination of α- and β-chains, per the third restriction requirement.

The chemical compounds represented by each alternative amino acid sequence of the scTCR are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each invention represents a structurally distinct scTCR, and therefore the artisan would expect different binding affinities of each invention for the mutated TGFβRII protein of SEQ ID NO: 1.


	Applicant is reminded of the following:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633